          Case 7:17-cv-07788-PED Document 26 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Owen Harty,
                                                                     ORDER
                                 Plaintiff,
                                                                 7:17-cv-07788-PED

                 - against -



 Newburgh Commercial Development Corp.,


                                   Defendant,


PAUL E. DAVISON, U.S.M.J.

       The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby

       ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within

thirty (30) days of the date hereof.


Dated: June 8, 2020                                     SO ORDERED:
       White Plains, New York

                                                        _________________________
                                                        PAUL E. DAVISON, U.S.M.J.


  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Jun 8, 2020
